588 F.2d 452
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Mack LOCK, Jr., Defendant-Appellant.
No. 78-5404

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 24, 1979.
Bill McCabe, Orlando, Fla.  (court-appointed), for defendant-appellant.
Eddie M. Lock, Jr., pro se.
John J. Daley, Jr., U. S. Atty., Jacksonville, Fla., Robert A. Leventhal, Asst. U. S. Atty., Orlando, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before RONEY, GEE and FAY, Circuit Judges.
PER CURIAM:


1
Of the issues presented by this appeal, only one requires discussion.  While in custody on suspicion of bank robbery, appellant executed a form authorizing the FBI to search his residence.  The searching agents also obtained such a consent from appellant's wife, who accompanied them on the search which turned up incriminating evidence.  At a motion to suppress, appellant asserted that his wife's consent was not voluntary and now appeals the ruling below that it was.


2
But whether it was or not does not signify here.  Appellant's own consent, not claimed to be involuntary, settles all questions of his fourth-amendment rights.  If his wife's rights were infringed, appellant may not complain of it.  Rakas v. Illinois, --- U.S. ----, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978).


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I